                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

MICHAEL BAILEY,

                     Plaintiff,

-vs-                                                     Case No. 3:19-cv-849-J-34JBT

BAKER COUNTY FLORIDA, et al.,

                Defendants.
_____________________________________/


                                        ORDER


       THIS CAUSE is before the Court on the Report and Recommendation (Dkt. No. 6;

Report), entered by the Honorable Joel B. Toomey, United States Magistrate Judge, on

September 24, 2019.        In the Report, Judge Toomey recommends that Plaintiff’s

Application to Proceed in District Court Without Prepaying Fees or Costs (Dkt. No. 2),

which the Court construes as a Motion to Proceed In Forma Pauperis, be denied, and this

case be dismissed without prejudice. See Report at 1, 3. Plaintiff has failed to file

objections to the Report, and the time for doing so has now passed.

       The Court “may accept, reject, or modify, in whole or in part, the finding or

recommendations by the magistrate judge.” 28 U.S.C. § 636(b). If no specific objections

to findings of facts are filed, the district court is not required to conduct a de novo review

of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993); see

also 28 U.S.C. § 636(b)(1). However, the district court must review legal conclusions de

novo. See Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);



                                             -1-
United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at *1 (M.D. Fla.

May 14, 2007).

      Upon independent review of the file and for the reasons stated in the Magistrate

Judge’s Report, the Court will accept and adopt the legal and factual conclusions

recommended by the Magistrate Judge. Accordingly, it is hereby

      ORDERED:

      1. The Magistrate Judge’s Report and Recommendation (Dkt. No. 6) is

         ADOPTED as the opinion of the Court.

      2. Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or

         Costs (Dkt. No. 2), which the Court construes as a Motion to Proceed In Forma

         Pauperis, is DENIED.

      3. This case is DISMISSED without prejudice for failure to state a claim on which

         relief may be granted and failure to prosecute pursuant to Local Rule 3.10,

         United States District Court, Middle District of Florida.

      4. The Clerk of Court is directed to terminate all pending motions and deadlines

         as moot and close the file.

      DONE AND ORDERED in Jacksonville, Florida, this 15th day of October, 2019.




ja

Copies to:

Counsel of Record
Pro Se Party


                                           -2-
